Citation Nr: 9914587	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder of the right lung.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a history of bronchiectasis and pneumonia of the lower lobe 
of the left lung.  

3.  Entitlement to a compensable evaluation for shell 
fragment wound scars involving the right cheek and right side 
of the neck.  

4.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and a neighbor


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from October 1946 to 
February 1948 and from March 1948 to March 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from several rating decisions of the Department of Veterans 
Affairs (VA) Portland Regional Office (RO).  The appellant 
perfected appeals as to seven issues (the procedural details 
are described in the Board's March 1998 decision/remand).  
38 C.F.R. § 20.200.  In that decision, the Board denied 
service connection for arthritis and cancer of the left lung, 
as well as a temporary total disability evaluation for a 
period of VA hospitalization.  The Board also remanded the 
issues listed on the title page above for further development 
.  (The Board also dismissed a claim for a compensable rating 
for residuals of a gunshot wound of the chest as a timely 
substantive appeal had not been submitted.)  

In his July 1990 substantive appeal, the appellant indicated 
that he wanted to appear personally at a hearing before a RO 
hearing officer acting on behalf of the Board.  A hearing was 
held in March 1992.  In an August 1997 letter from the RO and 
an October 1997 letter from the Board, the appellant was 
asked whether he desired a hearing at the Board.  He 
responded in August and November 1997 that he did not.  

The claims of service connection for a pulmonary disorder of 
the right lung and a total disability evaluation based on 
individual unemployability are discussed below in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The appellant's service-connected history of 
bronchiectasis and pneumonia of the lower lobe of the left 
lung is shown to be manifested by mild symptomatology.

3.  His service-connected shell fragment wound scars 
involving the right cheek and right side of the neck are 
shown to be manifested by slight impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a history of bronchiectasis and pneumonia of the lower 
lobe of the left lung are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.96, 4.97, Diagnostic 
Code 6601 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.96, 4.97, 
Diagnostic Codes 6600, 6601 (1998).  

2.  The criteria for a compensable evaluation for shell 
fragment wound scars involving the right cheek and right side 
of the neck are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73, Diagnostic Code 
5322 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.31, 4.55, 4.56, 4.72, 
4.73, 4.118, Diagnostic Codes 5322, 7800 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims for an evaluation in excess of 10 
percent for a history of bronchiectasis and pneumonia of the 
lower lobe of the left lung and for a compensable evaluation 
for shell fragment wound scars of the right cheek and right 
side of the neck are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (contention of an increase in disability severity 
renders claim well grounded).  The Board finds that VA has 
satisfied its statutory obligation to assist the appellant in 
the development of facts pertinent to these claims.  
38 U.S.C.A. § 5107(a).  In March 1998, the claims were 
remanded for additional evidentiary development, including VA 
examination conducted in September 1998.  On review, the 
Board sees no areas in which further development may be 
fruitful.  

I.  Generally Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

II.  Left Lung Bronchiectasis

During service, the appellant had several episodes of 
bronchiectasis and pneumonia.  Service connection was 
established for bronchiectasis of the left lower lung lobe in 
a June 1955 rating decision; a 10 percent evaluation was 
assigned, effective in March 1955, and it has remained in 
effect since that time.  He now argues that his service-
connected disability has increased in severity.  

The left lung lower lobe bronchiectasis and pneumonia 
disability is currently assigned a 10 percent evaluation 
under the criteria of Diagnostic Code 6601 for 
bronchiectasis.  Effective October 7, 1996, the VA schedule 
for rating respiratory disabilities was amended in order to 
update that portion of the rating schedule to ensure that it 
uses current medical terminology and unambiguous criteria, 
and that it reflects medical advances that have occurred 
since the last review.  See 61 Fed. Reg. 46,727 (Sept. 5, 
1996) (codified at 38 C.F.R. §§ 4.96, 4.97).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 10 Vet. App. 3 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Thus, the appellant's respiratory 
disability must be evaluated under both the old and the new 
rating criteria to determine which version is most favorable 
to the appellant.  DeSousa v. Brown, 10 Vet. App. 461, 467 
(1997).  

The criteria set forth at Diagnostic Code 6601, effective 
before October 7, 1996 (when the appellant filed his claim 
for increase) was as follows:

Mild; paroxysmal cough, mostly night or morning                          
10 percent
     purulent expectoration.  

Moderate; persistent paroxysmal cough at intervals                         
30 percent
     throughout the day, abundant purulent and fetid 
     expectoration, slight, if any emphysema or loss of 
weight.  

Severe; with considerable emphysema, impairment in                     
60 percent
     general health manifested by loss of weight, 
anemia, or 
     occasional pulmonary hemorrhages; occasional 
exacerbations 
     of a few days duration; demonstrated by lipiodol 
injection 
     and layer sputum test.  

Pronounced; symptoms in aggravated form, marked                      
100 percent
     emphysema, dyspnea at rest or on slight exertion, 
     cyanosis, marked loss of weight or other evidence 
of 
     severe impairment of general health.  

38 C.F.R. § 4.97 (1996).  

The criteria of Diagnostic Code 6601, effective on and after 
October 7, 1996, is as follows:

Intermittent productive cough with acute infection                          
10 percent
     requiring a course of antibiotics at least twice a 
year.  

With incapacitating episodes of infection of two to four                  
30 percent
     weeks total duration per year, or; daily productive 
cough 
     with sputum that is at times purulent or blood-
tinged and 
     that requires prolonged (lasting four to six weeks) 
     antibiotic usage more than twice a year.  

With incapacitating episodes of infection of four to six                   
60 percent
     weeks total duration per year, or; near constant 
findings 
     of cough with purulent sputum associated with 
anorexia, 
     weight loss, and frank hemoptysis and requiring 
antibiotic  
     usage almost continuously.  

With incapacitating episodes of infection of at least 
six                 100 percent
     weeks total duration per year.  

38 C.F.R. § 4.97 (1998).  The disability may also be rated 
according to pulmonary impairment as for chronic bronchitis 
under Diagnostic Code 6600.  An incapacitating episode is one 
that requires bedrest and treatment by a physician.  Id.  

In February 1988, the appellant was diagnosed with left lung 
carcinoma; in March 1988, his entire left lung was removed.  
Presumably, his service-connected lower lobe bronchiectasis 
and pneumonia was also removed with the left lung.  Thus, an 
increase in that service-connected disability following the 
removal is inappropriate.  The 10 percent evaluation, though, 
has been in effect since 1955, and may not be reduced.  See 
38 C.F.R. § 3.951(b) (disability continuously rated at or 
above any evaluation of disability for 20 or more years, 
computed from the effective date of the evaluation, will not 
be reduced except if the rating was based on fraud).  

In December 1987, just before the diagnosis of cancer and the 
removal of the left lung, the appellant filed a claim for 
increased evaluation; he filed a similar claim in March 1988, 
6 days prior to his surgery.  Thus, a claim for increase was 
before the Board at the time of his surgery.  To evaluate the 
claim for increase, the Board will look at the evidence 
immediately prior to the March 1988 surgery to determine the 
nature and severity of the service-connected disability.  

February 1988 VA clinical records show the appellant's 
complaints of chest congestion and left lower chest pain.  
There were normal lung sounds.  X-ray studies revealed an 
upper lobe atelectasis, with most likely compensatory 
hyperaeration filling the left hemithorax.  The assessment 
was chronic obstructive pulmonary disease.  Abnormal studies 
necessitated he be admitted to a VA medical facility for 
additional testing due to left upper lobe atelectasis.  The 
hospitalization report noted the history of left lung 
pneumonia in service, as well as his history of tobacco 
smoking.  He also had developed a cough productive of a lot 
of yellow phlegm.  Examination was "really unremarkable" 
except for left hemi-hypertrophy of the thorax.  The lungs 
were resonant bilaterally and no rales or wheezes were heard.  
Bronchoscopy revealed a tumor mass occluding the orifice of 
the left upper lobe bronchus; biopsy studies revealed the 
tumor to be cancerous.  

In March 1988, he was admitted to another VA medical facility 
where a left pneumonectomy was performed.  A computerized 
tomography (CT) scan showed the left upper lobe tumor 
obstruction, but revealed no other left lung abnormality.  
Examination revealed details of the left lung carcinoma, but 
was silent regarding the service-connected disability.  
Examination of the lungs was described as clear to 
auscultation, bilaterally.  Later in March 1988, he was 
readmitted to a VA medical facility with a fever and chest 
congestion.  

As for the criteria effective before October 7, 1996, the 
next higher evaluation of 30 percent requires persistent 
cough at intervals throughout the day, abundant 
expectoration, slight, if any, emphysema, and loss of weight.  
The evidence summarized above is silent as to any loss of 
weight or emphysema.  The evidence does reveal chest 
congestion, chronic obstructive pulmonary disease, and a 
cough productive of "a lot" of yellow phlegm.  There is, 
however, no indication that the cough was persistent 
throughout the day.  Although the term "a lot" of phlegm is 
not defined, and it may equate to abundant expectoration, it 
appears that this symptomatology resulted from the carcinoma 
rather than the service-connected bronchiectasis.  
Symptomatology other than the carcinoma was unremarkable.  
For these reasons, application of the diagnostic criteria 
effective before October 7, 1996, to the facts in this case 
does not yield an evaluation in excess of the currently 
assigned 10 percent.  

As for the version of the regulation effective on and after 
October 7, 1996, the criteria for a 30 percent evaluation 
requires incapacitating episodes of infection two to four 
weeks in duration, or daily productive cough with purulent or 
blood-tinged sputum requiring prolonged antibiotic usage.  
The evidence described above does not reveal any findings of 
incapacitating infections, or purulent or blood-tinged sputum 
productive from the cough, or prolonged use of antibiotics.  
For these reasons, application of the new version of the 
diagnostic criteria, effective on and after October 7, 1996, 
to the facts here does not yield more than the currently 
assigned 10 percent evaluation.  

Comparing the application of the facts to each of the 
versions of Diagnostic Code 6601, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for a history of left lower lobe 
bronchiectasis.  

The most recent version of Diagnostic Code 6601 also states 
that a disability might be evaluated under the criteria of 
Diagnostic Code 6600 for chronic bronchitis.  38 C.F.R. 
§ 4.97 (1998).  For a 30 percent evaluation under that 
diagnostic code, the results of a pulmonary function test 
must show "FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted."  A March 1988 pulmonary function test, performed 
a few days before the removal of his left lung, showed FEV-1 
of 91-percent predicted and FEV-1/FVC of 99-percent.  A DLCO 
(SB) was not performed.  These findings fall well above the 
criteria for a higher evaluation under Diagnostic Code 6600.  
Thus, the preponderance of the evidence is against an 
evaluation in excess of 10 percent under this diagnostic 
code.  

The Board has identified the evidence relevant to the appeal 
and evaluated it against the applicable diagnostic criteria.  
Based on this evaluation of the evidence, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
for a history of bronchiectasis and pneumonia of the lower 
lobe of the left lung.  

III.  Shell Fragment Wound to the Cheek and Neck

The appellant was wounded in service in the right cheek and 
neck.  Service connection was granted for the scar associated 
with the right cheek by June 1955 rating decision; the 
evaluation assigned in 1955 was noncompensable.  Service 
connection for the scar associated with the right neck was 
granted in a February 1992 rating decision; the evaluation 
assigned to the consolidated disability was noncompensable.  
He contends here that the assigned rating should be 
increased.  

The facts pertinent to this appeal are as follows:

? VA examination in November 1990 showed no residual effects 
of the right cheek and neck scars according to the 
appellant.  

? At a March 1992 hearing, the appellant testified that he 
had pain in and locking of his right jaw.  He indicated 
that a shell fragment remained in his neck.  

? VA examination in September 1998 revealed the appellant's 
complaints of pain and spasm in his right cheek and jaw 
area, coming at various times unannounced and then 
subsiding.  The appellant said he had weakness and 
stiffness, but no current pain in his neck, and could not 
open his jaw quite as wide as he could before the in-
service injury.  It was noted that he could eat and chew 
adequately.  He could open and close his jaw with fairly 
good muscle control, but not very wide.  He could talk and 
make himself understood; he did not slur words or bite the 
inside of his mouth.  He has not received treatment for 
the disability; he told the examiner that he had his 
remaining teeth removed in 1995.  He did not use any 
bandages or other device.  The examiner noted no evidence 
of scarring or other residua of a previous injury in the 
buccal mucosa.  There was a faint scar in the region of 
the right anterolateral cheek-neck area, two centimeters 
long by two millimeters wide, white, smooth, and well 
healed.  There were no other scars and no tenderness or 
other abnormality or finding in this area.  The diagnosis 
was gunshot wound in the right neck and cheek, stable, 
with minimal residua.  

The disability has been evaluated under the criteria set 
forth at Diagnostic Code 7800 for disfiguring scars of the 
head, face, and neck, where a noncompensable evaluation 
corresponds to "slight" impairment.  A 10 percent 
evaluation may be assigned where the evidence shows 
"[m]oderate; disfiguring" impairment.  A 30 percent 
evaluation may be warranted where the impairment is 
"[s]evere, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles."  A 50 percent 
evaluation requires "[c]omplete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement."  When in addition to tissue loss 
and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  38 C.F.R. § 4.118.  See 38 C.F.R. 
§ 4.31 (In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met).  

In this case, the facts discussed above concerning the scar 
residuals do not demonstrate even slight impairment.  The 
November 1990 VA examination showed no residual effects of 
the scars to the right cheek and neck.  The November 1998 VA 
examination showed minimal residuals.  The scars were 
described as well healed; there was no tenderness or other 
abnormality or finding.  While the appellant did complain at 
his March 1992 hearing and his November 1998 examination that 
he had pain, these complaints appear more related to muscular 
symptomatology discussed below.  With respect to the criteria 
of Diagnostic Code 7800, the evidence does not show slight 
impairment caused by the scar associated with the right cheek 
and neck.  As such, the preponderance of the evidence is 
against the claim for an increased evaluation under the 
criteria of Diagnostic Code 7800.  

The RO has also evaluated the disability under the criteria 
set forth at 38 C.F.R. § 4.73, Diagnostic Code 5322 (1996) 
for Muscle Group XXII, dealing with the lateral, supra and 
infrahyoid muscle group and the muscles in the front of the 
neck.  A noncompensable evaluation is warranted for 
"slight" impairment.  A 10 percent evaluation corresponds 
to "moderate" impairment.  A 20 percent may be warranted 
for "moderately severe" impairment.  A 30 percent 
evaluation may be assigned for "severe" impairment.  
38 C.F.R. § 4.73 (1996).  See 38 C.F.R. § 4.56 (1996).  

During the pendency of his claim, the VA schedule for rating 
disabilities of muscle injuries was amended, effective July 
3, 1997, because medical science had advanced and commonly 
used medical terms had changed.  The effect of these 
amendments was to update that portion of the rating schedule 
to ensure that it used current medical terminology and 
unambiguous criteria and reflected medical advances occurring 
since the previous review.  See 62 Fed. Reg. 30,235-240 (June 
3, 1997) (codified at 38 C.F.R. §§ 4.55, 4.56, 4.69, and 
4.73).  As noted above, the change in a law or regulation 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, requires that 
VA apply that version most favorable to an appellant.  
DeSousa, 10 Vet. App. at 467; Karnas, 1 Vet. App. at 310.  

The criteria set forth at 38 C.F.R. § 4.73, Diagnostic Code 
5322 (1998), for Muscle Group XXII, dealing with the 
functions of rotary and forward movements of the head, 
respiration, deglutition, and the muscles of the front of the 
neck.  A noncompensable evaluation is warranted for slight 
impairment.  A 10 percent evaluation corresponds to moderate 
impairment.  A 20 percent may be warranted for moderately 
severe impairment.  A 30 percent evaluation may be assigned 
for severe impairment.  38 C.F.R. § 4.73 (1998).  See 
38 C.F.R. § 4.56 (1998).  

The appellant testified at his March 1992 hearing that he had 
pain and locking of the right jaw.  He repeated these 
contentions at the November 1998 VA examination, and added 
that he also had spasm, weakness, and stiffness, and that he 
could not open his jaw as wide as previously.  He maintains 
that these symptoms warrant an increased evaluation.  
However, the November 1998 VA examiner's comments show no 
adverse impact on the muscular functions in the area with 
which the disability is concerned.  The examiner noted that 
the appellant could chew and eat adequately, had good muscle 
control, did not slur his words or bite the inside of his 
mouth, did not use any assistive device, and had not received 
any treatment for the disability.  These findings do not 
suggest moderate impairment as required for a compensable, 10 
percent evaluation.  

In the face of the examiner's findings, the appellant's 
complaints, while indicative of some symptomatology 
associated with daily living, manifest slight impairment that 
corresponds with the currently assigned noncompensable 
evaluation.  The application of both the old and the new 
versions of the applicable diagnostic criteria to the facts 
in this case support this conclusion; both sets of criteria 
rely on slight impairment for a noncompensable evaluation and 
moderate impairment for a 10 percent evaluation.  In light of 
the evidence of record and based on the analysis above, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to a compensable 
rating under Diagnostic Code 5322 (1996 and 1998) for shell 
fragment wound scars involving the right cheek and right side 
of the neck.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
history of bronchiectasis and pneumonia of the lower lobe of 
the left lung is denied.  

Entitlement to a compensable evaluation for shell fragment 
wound scars involving the right cheek and right side of the 
neck is denied.  


REMAND

In March 1998, the Board remanded the claim of service 
connection for a pulmonary disorder of the right lung.  
Additional evidence was subsequently developed, including a 
VA examination in September 1998, in which an examiner 
diagnosed chronic obstructive pulmonary disease of the right 
lung with pulmonary emphysema, bronchitis, and pneumonia 
episodes.  The etiology of these disorders was listed as 
greater than a 50 percent probability that they are due to 
chronic use of smoking tobacco, and that he had nicotine 
addicition.  

In December 1998, the RO again reviewed the record, but did 
not render a decision regarding the claim of service 
connection for a pulmonary disorder of the right lung.  While 
the RO did recite the findings of the September 1998 VA 
examiner, the failure to adjudicate the claim with reference 
to that medical evidence requires remand.  See 38 C.F.R. 
§ 19.37(a) (evidence received by RO prior to transfer of the 
records to the Board will be referred to the appropriate 
rating activity for review and disposition); Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (directive contained in Board 
remand, such as to adjudicate claim based on developed 
evidence, entitles appellant to compliance).  As adjudication 
of the claim for a total disability rating based on 
individual unemployability relies on the percentage 
evaluations assigned service-connected disabilities, which in 
turn is dependent on the outcome of the service-connection 
claim, the unemployability and service connection claims are 
inextricably intertwined and are remanded together.  See 
Harris v. Derwinski, 1 Vet. App. 190, 193 (1991) (defining 
inextricably intertwined claims).  

The case is REMANDED for the following development:

The RO should adjudicate the claim of 
service connection for a pulmonary 
disorder of the right lung, with 
reference to service.  If necessary, the 
RO should thereafter readjudicate the 
claim for a total disability evaluation 
based on individual unemployability.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

